This is a petition for an injunction to restrain the sale of real estate under a power of sale contained in a deed of trust.
Appellant, Mountain Townsite Company, seeks this injunction upon two grounds, first, under the provisions contained in House Bill No. 231, Acts Regular Session, 43d Legislature (chapter 102 [Vernon's Ann.Civ.St. art. 2218b]); and, second, on the theory that there cannot be a foreclosure of real estate except in the district court.
The trial court refused the injunction.
These same questions were involved in Mountain Townsite Company v. L. B. Cooper et al. (Tex.Civ.App.) 63 S.W.2d 1050, and we there passed on same adversely to appellant.
The temporary injunction heretofore granted by this court will be dissolved, and the judgment of the trial court affirmed.
 *Page 1